Name: Commission Regulation (EEC) No 1714/79 of 3 August 1979 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1978/79 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198/ 12 Official Journal of the European Communities 4. 8 . 79 COMMISSION REGULATION (EEC) No 1714/79 of 3 August 1979 on the granting of re-storage aid for table wine for which a storage contract was concluded during the 1978/79 wine-growing year often small and the transport costs small by com ­ parison with the total costs, a standard amount of aid should be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 On application and subject to the conditions laid down in Article 2, aid may be granted for the re-storage, in another location or in another ware ­ house belonging to a third party, of table wine covered by a storage contract under Regulation (EEC) No 2015/76. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( l ), as amended by Regula ­ tion (EEC) No 1 303/79 (2), and in particular Articles 10 and 65 thereof, Whereas Commission Regulation (EEC) No 2015/76 of 13 August 1976 on storage contracts for table wine, grape must and concentrated grape must (3), as last amended by Regulation (EEC) No 2945/78 (4), lays down the conditions for the conclusion of contracts ; Whereas the quantities of table wine in stock are large for the time of year ; whereas this is due to the fact that outlets during the current wine-growing year have been lower than usual in some regions ; Whereas the initial harvest forecasts suggest that production will be substantially higher than in recent years ; Whereas the wine that is under storage contracts is stored in containers which may be required to store the next harvest ; Whereas, in order that producers may store their next vintage under normal conditions, aid should be granted for the re-storage of table wine, but subject to a limitation as to distance ; Whereas, in order to limit this measure to cases where it appears economically justified, only those storage contracts concluded or extended by the intervention agencies during a given period should be considered ; whereas, in order to ensure that the measure operates correctly, provisions should also be adopted concerning the nature of the transport and the date of submission of the application ; Whereas, since there is little time for administrative implementation and since the quantities involved are Article 2 Aid may be granted only where :  the distance to the new place of storage does not exceed 1 50 kilometres ; nevertheless, where storage capacity is not available within this distance, the intervention agency may authorize transport to the nearest appropriate place of storage,  the storage contracts in question have either been concluded or had their validity extended by the intervention agencies under Article 16 of Regula ­ tion (EEC) No 2015/76 not later than 31 July 1979 and, in the case of long-term storage contracts, expire after 30 September 1979,  re-storage takes place between 15 August and 20 October 1979 and the transport is carried out in one or more vehicles,  applications for aid, together with the supporting documents, are submitted by 31 October 1979 to the intervention agency of the Member State concerned . (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 162, 30 . 6. 1979, p. 28 . (J) OJ No L 221 , 14. 8 . 1976, p. 20 . (4 ) OJ No L 351 , 15 . 12. 1978 , p . 18 . 4. 8 . 79 Official Journal of the European Communities No L 198/ 13 2. Member States shall notify the Commission by 31 January 1980 of the quantities of wine which have been re-stored . Article 3 The aid for all table wines shall be 1.10 units of account per hectolitre. Article 4 1 . Member States shall take all appropriate measures to ensure the necessary controls ; they shall , in particular, check that the re-storage of the wine has actually taken place . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding m its entirety and directly applicable in all Member States. Done at Brussels, 3 August 1979 . For the Commission Finn GUNDELACH Vice-President